                 Case 18-11736-BLS              Doc 674-3        Filed 04/03/19        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 7

HERITAGE HOME GROUP, LLC, et al.,1                           Case No. 18-11736 (KG)

                             Debtors.                        (Jointly Administered)




      ORDER GRANTING APPLICATION OF ALFRED T. GIULIANO, CHAPTER 7
     TRUSTEE, PURSUANT TO BANKRUPTCY CODE SECTIONS 327(a) AND 328(a),
       BANKRUPTCY RULES 2014(a) AND 2016, AND LOCAL RULE 2014-1 FOR
     AUTHORITY TO EMPLOY AND RETAIN PACHULSKI STANG ZIEHL & JONES
                  LLP AS COUNSEL TO CHAPTER 7 TRUSTEE,
                     NUNC PRO TUNC TO MARCH 15, 2019

                   Upon consideration of the Application (the “Application”)2 of Alfred T. Giuliano,

the chapter 7 trustee (the “Trustee”) to the estates of the above-captioned debtors (the

“Debtors”), pursuant to sections 327(a) and 328(a) of the Bankruptcy Code for authority to

employ and retain Pachulski Stang Ziehl & Jones LLP (“PSZ&J”) as counsel to the Trustee,

nunc pro tunc to March 15, 2019, the Court having reviewed the Application, and the

Declaration of Bradford J. Sandler (the “Declaration”); the Court finding that: (a) the Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012, and that this Court may enter a final order consistent with Article III of the

United States Constitution; (b) notice of the Application and the hearing was sufficient under the

circumstances; (c) the Court having determined that PSZ&J is a “disinterested person” pursuant


1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number, as
applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc.
(7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
headquarters is located at 1925 Eastchester Drive, High Point, North Carolina 27265.
2
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Application.

                                                      1
DOCS_DE:223221.1 68700/001
               Case 18-11736-BLS             Doc 674-3      Filed 04/03/19      Page 2 of 2




to § 101(14) of the Bankruptcy Code; and (d) the Court having determined that the legal and

factual bases set forth in the Application and the Declaration establish just cause for the relief

granted herein; and it appearing to the Court that the said Application should be approved, it is

HEREBY ORDERED THAT:

                 1.          The Application is GRANTED as set forth herein.

                 2.          The Trustee is hereby authorized to retain and employ PSZ&J as counsel

pursuant to sections 327 and 328 of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and

Local Rule 2014-1, nunc pro tunc to March 15, 2019.

                 3.          PSZ&J shall apply for compensation for professional services rendered

and reimbursement of expenses incurred in connection with the Debtors’ cases in compliance

with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and any

applicable procedures and orders of this Court.

                 4.          PSZ&J is authorized to render professional services to the Trustee as

described in the Application.

                 5.          The Trustee and PSZ&J are authorized and empowered to take all actions

necessary to implement the relief granted in this Order.

                 6.          The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

                 7.          This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation of this Order.




                                                   2
DOCS_DE:223221.1 68700/001
